DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A device for monitoring mechanical connection points, the device comprising:  an imaging device, configured to digitally capture optical images of a first connection point repeatedly, and a processing device for, comparing the captured images with reference images or for comparing parameters of the captured images with reference parameters, determining that a first captured image of the first connection point deviates from a reference image or a parameter of the first captured image of the first connection point deviates from a reference parameter by an amount that exceeds a specified threshold, and in response to the determining, generating an error signal relating to the first connection point.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “comparing the captured images with reference images or for comparing parameters of the captured images with reference parameters, determining that a first captured image of the first connection point deviates from a reference image or a parameter of the first captured image of the first connection point deviates from a reference parameter by an amount that exceeds a specified threshold” are treated by the Examiner as belonging to either mental processes and/or mathematical concept grouping, while the steps of generating an error signal relating to the first connection point” are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a device for monitoring mechanical connection points, an imaging device, a processing device
The additional element in the preamble of “: a device for monitoring mechanical connection points” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  “An imaging device… to digitally capture optical images” generally linking the use of a judicial exception to a particular technological environment or field of use.  A processing device (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  

The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz (US2011/0138937A1, 06-16-2011).
	Regarding Claim 1, Fritz teaches a device for monitoring mechanical connection points (Abstract), the device comprising:  an imaging device ([0036] (camera)) , configured to digitally capture optical images of a first connection point 
Regarding Claim 2, Fritz further teaches a device according to claim 1, characterized in that the reference 15images and/or reference parameters are formed and/or based on images captured earlier by means of the device [0027].
Regarding Claim 9, Fritz further teaches the device according to claim 1, wherein the imaging device comprises one or more cameras ([0042]). 
Regarding Claim 11, Fritz further teaches the device according to claim 1 wherein the processing device is configured to communicate data with an electronic control device that is configured to control elements coupled to the first connection point ([0017]; [0036]).
Regarding Claim 12, Fritz further teaches the device according to claim 1 wherein: the first connection point is positioned on a wind turbine; and at least one element of the imaging device is fixedly mounted on a stationary rotor blade bearing part of the wind turbine ([0025]; [0038-0039]).
Regarding Claim 13, Fritz further teaches the device according to claim wherein:  the first connection point is positioned on a wind turbine; and at least one 
Regarding Claim 14, Fritz further teaches the device according to claim 1 further comprising:PRELIMINARY AMENDMENTPage 6 Serial Number:UnknownDkt: 3037.176US1Filing Date: Herewitha trigger device coupled to the processing device and configured to initiate capturing of images if at least one physical sensor coupled to the first connection point detects a specified physical state ([0044]). 
Regarding Claim 18, Fritz further teaches the device according to claim 1 wherein the processing device is further configured to it monitor detected parameters in the captured images for deviations from previous parameters or monitor the captured images for deviations from previous images (Claims 5-10; [0039-0044]; [0027], [0018]; Examiner’s Note: paragraph [0018] discloses examples of indications that can incurred throughout various points from fabrication through operation. Examiner interprets this initial stage as a previous parameter (i.e. the parameters are already, for fully operational components, established before the component is in production prior to its inspection). In closing, any indication that is detected, hence forth, would be considered as such in a captured image.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Bobbitt et al. (WO2016/011139A1, 01-21-2016), herein referred to as Bobbitt.

Regarding Claim 3, Fritz teaches all of the elements of Claim 1. Fritz further teaches the inspection and comparison of mechanical components with respect to its position (a distance between two endpoints [0027]), but fails to specifically disclose comparing the position in an image of a screw. However, in a related field, Bobbitt teaches wherein: the first connection point comprises a screw connection that includes a screw; and the processing device, is configured to compare a position, of the screw in 
	Regarding Claim 4, Bobbitt further teaches the device according to claim 3, wherein the first connection point comprises position markers of one or more screws (Claim 1; Fig. 1).
Regarding Claim 5, Bobbitt further teaches the device according to claim 4, wherein the position markers are formed by at least one of shape markers, color markers or a marker element, fastened to the imaged screw (Claims 7-9; Claim 11).
Regarding Claim 6, Fritz teaches all of the element of Claim 1. Fritz fails to teach the first connection point is formed by a clamping of a component in a casting material. However, in a related field, Bobbitt teaches the first connection point is formed by a clamping of a component in a casting material ([0036]; Claims 7-9). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fritz to incorporate the teachings of Bobbitt by including: the clamping of the first connection point with a casting material in order to provide indication of potential tampering or probability of failure/error.
Regarding Claim 7, Bobbitt further teaches he device according to claim 6, wherein the imaging device is configured to image a joint between the casting material and the component cast therein [0053].

Regarding Claim 17, Fritz teaches all of the elements of Claim 1. Fritz doesn’t specifically disclose analyze trends of detected parameters in the captured images, however, Fritz discloses that characteristics, such as size of the indications may be documented, verified, and recorded during or after the inspection. In order for the measuring apparatus to know that there is an indication (i.e. an increase in size), the apparatus must have a previous reference (i.e. previous measurement/trend of detect parameters). However, in a related field, Bobbitt teaches wherein the processing device is further configured to analyze trends of detected parameters in the captured images ([0008]; [0045]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fritz to incorporate the teachings of Bobbitt] by including: the analysis of trends of parameters in captured images in order to recognize a possible error/failure at a connection point.
	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Eineren et al. (WO2014/006500A2, 01-09-2014), herein referred to as Eineren.

Regarding Claim 15, Fritz teaches all of the limitations of Claim 1. Fritz fails to teach the device according to claim 1 further comprising an active cleaning device configured to actively clean one or more optical interfaces of the imaging device. However, in a related field, Eineren teaches the device according to claim 1 further comprising an active cleaning device configured to actively clean one or more optical interfaces of the imaging device ((Figs. 1-8); [0018-0021]). Therefore, it would have 
	Regarding Claim 16, Fritz teaches all of the limitations of Claim 1. Fritz fails to teach device according to claim 1, wherein the imaging device comprises at least one closure device, such that when closed, the closure device is configured to protect at least one optical interface of the imaging device, against ambient influences, and when opened, the closure device is configured to expose the at least one optical interface to capture images. However, in a related field, Eineren teaches wherein the imaging device comprises at least one closure device, such that when closed, the closure device is configured to protect at least one optical interface of the imaging device, against ambient influences, and when opened, the closure device is configured to expose the at least one optical interface to capture images [0021; 0092]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fritz to incorporate the teachings of Eineren by including: closure device to protect one optical interface of the imaging device against ambient influences in order to protect the camera when not in use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Park et al. (US2017/0131526A1, 05-11-2017), herein referred to as Park.
Regarding Claim 10, Fritz teaches all of the limitations of Claim. Fritz further teaches optical devices supplying one or more images to one of a camera or sensor. 
	 Allowable Subject Matter
There are no prior art rejections for Claim 8.  However, Examiner cannot comment on the allowability of this claim until the Applicant has satisfactorily addressed the 101 rejections above.

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Cheng et al (WO2019190405A1, 10-03-2019) teaches a method and an apparatus for detecting condition of a bolt on a bolted structure, the method comprising: inputting an image comprising a bolt for detection; detecting that the bolt is a circular or hexagonal bolt; performing perspective distortion correction of the bolt in the image to eliminate error arising from angle of capture of the image; Heuft (DE102012003809, 08-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863